                                  Case 3:19-cv-05257-JD Document 131 Filed 10/22/19 Page 1 of 4



                            1   Robert A. Julian (SBN 88469)
                                Cecily A. Dumas (SBN 111449)
                            2   Kimberly S. Morris (SBN 249933)
                                BAKER & HOSTETLER LLP
                            3   1160 Battery Street, Suite 100
                                San Francisco, CA 94111
                            4   Telephone:     628.208.6434
                                Facsimile:     310.820.8859
                            5   Email: rjulian@bakerlaw.com
                                Email: cdumas@bakerlaw.com
                            6   Email: kmorris@baker.law.com
                            7   Eric E. Sagerman (SBN 155496)
                                Lauren T. Attard (SBN 320898)
                            8   BAKER & HOSTETLER LLP
                                11601 Wilshire Blvd., Suite 1400
                            9   Los Angeles, CA 90025-0509
                                Telephone: 310.820.8800
                           10   Facsimile: 310.820.8859
                                Email: esagerman@bakerlaw.com
                           11   Email: lattard@bakerlaw.com
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12   Counsel to the Official Committee of Tort Claimants
     S AN F RANCISCO




                           13                             UNITED STATES DISTRICT COURT
                           14                           NORTHERN DISTRICT OF CALIFORNIA
                           15                                  SAN FRANCISCO DIVISION
                           16   In re:                                          Case No. 19-cv-05257-JD
                           17   PG&E CORPORATION                                (Bankr. Case No. 19-30088-DM)
                           18            -and-
                                                                                NOTICE OF FILING MOTION FOR
                           19   PACIFIC GAS AND ELECTRIC                        EXTENSION OF BAR DATE AND
                                COMPANY,                                        SUPPORTING DECLARATIONS BY
                           20                       Debtors.                    THE OFFICIAL COMMITTEE OF
                                                                                TORT CLAIMANTS
                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28

                                NOTICE OF FILING MOTION FOR EXTENSION OF BAR DATE AND SUPPORTING DECLARATIONS BY
                                           THE OFFICIAL COMMITTEE OF TORT CLAIMANTS -Case No.: 19-cv-05257-JD
                                  Case 3:19-cv-05257-JD Document 131 Filed 10/22/19 Page 2 of 4



                            1          PLEASE TAKE NOTICE that on October 18, 2019, the Official Committee of Tort
                            2   Claimants (the “TCC”) filed a Motion of the Official Committee of Tort Claimants Pursuant to
                            3   11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry of an Order Extending the
                            4   Bar Date (the “Motion”), along with the following supporting documents, attached here to as
                            5   Exhibit A:
                            6          1.     Memorandum of Points and Authorities in Support of Motion of the Official
                            7   Committee of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P.
                            8   3003(c) for Entry of an Order Extending the Bar Date;
                            9          2.     Notice of Hearing on Motion of the Official Committee of Tort Claimants
                           10   Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry of An Order
                           11   Extending the Bar Date;
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12          3.     Declaration of Robert A. Julian in Support of Motion of the Official Committee of
      L OS A NGELE S




                           13   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           14   of an Order Extending the Bar Date;
                           15          4.     Declaration of Roger K. Pittman;
                           16          5.     Declaration of Richard Barton in Support of Motion of the Official Committee of
                           17   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           18   of an Order Extending the Bar Date;
                           19          6.     Declaration of Mikko Bojarsky in Support of Motion of the Official Committee of
                           20   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           21   of an Order Extending the Bar Date;
                           22          7.     Declaration of Lynda Bradway in Support of Motion of the Official Committee of
                           23   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           24   of an Order Extending the Bar Date;
                           25          8.     Declaration of Nathaniel Brown in Support of Motion of the Official Committee
                           26   of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for
                           27   Entry of an Order Extending the Bar Date;
                           28
                                                                       -2-
                                NOTICE OF FILING MOTION FOR EXTENSION OF BAR DATE AND SUPPORTING DECLARATIONS BY
                                          THE OFFICIAL COMMITTEE OF TORT CLAIMANTS - Case No.: 19-cv-05257-JD
                                  Case 3:19-cv-05257-JD Document 131 Filed 10/22/19 Page 3 of 4



                            1          9.     Declaration of Samantha Chocktoot in Support of Motion of the Official
                            2   Committee of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P.
                            3   3003(c) for Entry of an Order Extending the Bar Date;
                            4          10.    Declaration of Elizabeth Davis in Support of Motion of the Official Committee of
                            5   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                            6   of an Order Extending the Bar Date;
                            7          11.    Declaration of Marjorie Everidge in Support of Motion of the Official Committee
                            8   of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for
                            9   Entry of an Order Extending the Bar Date;
                           10          12.    Declaration of Brooke Gardner in Support of Motion of the Official Committee of
                           11   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12   of an Order Extending the Bar Date;
      L OS A NGELE S




                           13          13.    Declaration of Mary Gardner in Support of Motion of the Official Committee of
                           14   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           15   of an Order Extending the Bar Date;
                           16          14.    Declaration of Patricia Garrison Declaration in Support of Motion of the Official
                           17   Committee of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P.
                           18   3003(c) for Entry of an Order Extending the Bar Date;
                           19          15.    Declaration of Ryan Mooney Declaration in Support of Motion of the Official
                           20   Committee of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P.
                           21   3003(c) for Entry of an Order Extending the Bar Date;
                           22          16.    Declaration of Dr. Scheherazade Shamsavari in Support of Motion of the Official
                           23   Committee of Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P.
                           24   3003(c) for Entry of an Order Extending the Bar Date;
                           25          17.    Declaration of Steven Thomas in Support of Motion of the Official Committee of
                           26   Tort Claimants Pursuant to 11 U.S.C. §§ 105(a) and 501 and Fed. R. Bankr. P. 3003(c) for Entry
                           27   of an Order Extending the Bar Date; and
                           28          18.    Redacted Declaration of James Drinkhall.
                                                                       -3-
                                NOTICE OF FILING MOTION FOR EXTENSION OF BAR DATE AND SUPPORTING DECLARATIONS BY
                                          THE OFFICIAL COMMITTEE OF TORT CLAIMANTS - Case No.: 19-cv-05257-JD
                                  Case 3:19-cv-05257-JD Document 131 Filed 10/22/19 Page 4 of 4



                            1   Dated:   October 22, 2019        Respectfully submitted,
                            2
                                                                 BAKER & HOSTETLER LLP
                            3

                            4                                    By:    /s/Robert A. Julian
                                                                        Robert A. Julian
                            5                                           Cecily A. Dumas
                                                                        Kimberly S. Morris
                            6                                           Eric S. Sagerman
                                                                        Lauren T. Attard
                            7
                                                                 Counsel to the Official Committee of Tort Claimants
                            8

                            9

                           10

                           11
B AKER & H OSTE TLER LLP
   A TTORNEYS AT L AW




                           12
      L OS A NGELE S




                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                                                       -4-
                                NOTICE OF FILING MOTION FOR EXTENSION OF BAR DATE AND SUPPORTING DECLARATIONS BY
                                          THE OFFICIAL COMMITTEE OF TORT CLAIMANTS - Case No.: 19-cv-05257-JD
